IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


BINSWANGER OF PENNSYLVANIA,                    : No. 142 EAL 2018
INC.,                                          :
                                               :
                     Respondent                : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
                                               :
              v.                               :
                                               :
                                               :
TSG REAL ESTATE LLC,                           :
                                               :
                     Petitioner                :

BINSWANGER OF PENNSYLVANIA,                    : No. 143 EAL 2018
INC.,                                          :
                                               :
                     Respondent                : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
                                               :
              v.                               :
                                               :
                                               :
TSG REAL ESTATE, LLC,                          :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 30th day of August, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:

             Where an agreement of sale for Pennsylvania real estate is
             final and binding as to the seller, but contains typical and
             routine buyer-friendly conditions, is the centuries-old doctrine
             of equitable conversion rendered inapplicable?